Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Ray Bailey, Jr., appeals the district court’s order denying his motion for an extension of time to file a § 2254 petition and dismissing the case without prejudice. We have reviewed the record and find no reversible error. Accordingly, we grant Bailey leave to proceed in forma pauperis on appeal and affirm for the reasons stated by the district court. Bailey v. *858Braxton, No. 3:12-cv-00422-JRS (E.D.Va. July 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.